                              UNITED STATES DISTRICT COURT
                                  THE CHARLES L. BRIEANT, JR.
                       FEDERAL BUILDING AND UNITED STATES COURTHOUSE
                                      3OO QUARROPAS ST.
                                WHITE PLAINS, NEW YORK 10601
                                          914-390-4251

                                                                         USDC SDNY
Chambers of                                                              Document
Hon, Paul E. Davison                                                     Electronically Filed
United States Magistrate Judge                                           Doc #
                                                                         Date Filed: May 25, 2021
United States District Court
Southern District of New York
----------------------------------------------------------X
United States of America,
                            Plaintiff                         SCHEDULING ORDER

         -against-
                                                                     7:20-mj-13673
Yohauris Rodriguez Hernandez
                                       Defendant
----------------------------------------------------------X

TO ALL PARTIES:

The Court has scheduled a waiver of indictment/arraignment on information for 6/1/2021 at 2 pm
before Magistrate Judge Paul E. Davison. To access the conference, counsel should call 877-336-1839
and use access code 5999739. Members of the press and public may call the same number, but will not
be permitted to speak during the conference.

Dated: 5/25/2021
       White Plains, New York

                                                              SO ORDERED:

                                                              s/     PED

                                                              PAUL E. DAVISON
                                                              United States Magistrate Judge
